Title: To James Madison from an Unidentified Correspondent, 10 December 1811
From: 
To: Madison, James


Sir,
Paris December 10th. 1811.
As a Citizen of the United states, I feel it my duty to give you the following information. I trust that the nature of the communication I am about to make, will equally remove the idea of delation or mischief towards the individual; but if such were the impressions it is to produce, as my only object is to serve the Country and yourself, my personal respect for you shall outweigh this consideration. Judging therefore, as I do, that it cannot be indifferent to you, to learn from so direct and, as I think, so good a source, the attempt which was made against the United states, and particularly against your administration; the manner in which the proposa⟨l⟩ was received, the party who counteracted it, and its final result, I feel no more hesitation, and however it may be; there is one consolation cannot fail me, that is; that while its omission might be highly reprehensible, if not criminal, its execution can ⟨do no⟩ harm to any one, but may prove highly interesting to the country and particularly useful to yourself. My first idea was to have procured an interview between my informant and Mr B, he being a man of letters, it appeared practicable but besides that Mr B. is now confined to his bed, by sickness, I am not sure that the former would have spoken freely before a third person, or to a man in office; and I wish the present oppy to convey to you the information.
The object of A. B. in coming to Paris, has been variously stated. One of th⟨e⟩ three men, in France, who were made acquainted with it (The duke of Otranto the Emperor, and this man) who was ordered to make a report on it, for the ministe⟨r⟩ to be presented to the Emperor, has within one hour related it to me, to have been as follows.

The Duke of O. was the only man who took notice of him in France, not even excepting Talleyrand or D Hauterive whose protector he, as he says, had been whilst in Newyork, and on whose return he depended much. To the Duke, he delivered a memorial of 63 folio pages. The delivery of which was suggested by “a desire of concurring with the wishes of his Majesty, namely, of effecting a peace with England” and he added “that, viewing the object as attainable as, in his opinion it was, he was greatly surprised, it had not long before been brought about[”]: such a declaration, made in so positive a manner, by a man who was not without some celebrity, who had lately been in England, who had had interviews with Mr. Canning, a man of some ostensible reputation, induced the minister to lend an ear; and thus, from mere curiosity to see the man, to considerations of a higher interest, he was led to converse on the subject and the means of a peace with England, and permit him to give him his Memorial of 63 folio pages.
The object of this memorial was: to procure peace between France and England. France was to offer to secure to England, with all her forces, even by the loan of 100,000 men or more, the conquest of the Northern parts of the United states.
With such a secret treaty or an understanding between the two nations, it was propos⟨ed⟩ that English fleets should carry, from time to time, to Canada and Nova scotia as many troops, as would be judged necessary, and there wait under some pretences till the moment was favorable, for the operation. That time was provisionally stated by B. to be the next election for P & V. P. He added: that he strongly relied on his consumate local knowledge of the various dispositions & inclinati⟨ons⟩ of the inhabitants of the Eastern and southern states, and of the local prejudices which he could, between this and that time, excite by means of his numerous friends, who were dispersed over every part of the Country. The English Commanders of those French Armies, in Canada & Nova scotia, were to concert with the chief of an insurrection that was to be raised in New-Mexico, the Province of Texas, W. Florida. This chief was to be himself with the appointment from his I. M. of Generalissimo over the armies in the South. 1.500.000 francs was required for this part of the expedition.
The Duke of Kent, or any English Commander was to be at Halifax, rea⟨dy⟩ at any warning, at the head of a third division, to fall on the Eastern states, whic⟨h⟩ are represented as impatient of such a pretence, for returning to their allegianc⟨e⟩ to the mother Country. On the success of this operation, as he expressed it, “well conducted” he placed great reliance.
This movement taking place at the time of the Election of P & V. P., three millions of Francs were demanded; to be distributed among the partisans in the interior of the United states, to excite jealousies, foment divisions among the citizens whom he represents as easily led, and “ready to embrace any opportunity of freeing themselves from a bondage imposed upon them, by a Virginian administration.” His expressions were “The people is willing, nay desirous to go to war; but the administration not having one military man among them, nor confidence enough in those who are out of the administration, will never consent to it. The first Gun fired will be the signal of confusion among them, whence will ensue their defeat and retreat from office without any further trouble, without striking one blow. Sans coup ferir.”
Such is the crude plan as proposed to the Emperor, who asked many questions about the individual which the reporter, my informant and intimate friend, had anticipated and answered unfavorably.
No decision was taken; no orders given.
A second conversation was had on the subject, as barren of result as the first.
It is added: that although a proposition of this nature was not calculated to produce a favorable impression on the proposer, yet, being treated with great apparent civility he was the dupe of it, and continued to be so, in such a manner as to be induced to make addenda, which he brought to the Minister, at the repeated interviews which he afterwards had with him.
However absurd, to say no more, this plan was transmitted to England through a M L. as you doubtless were informed, by G Armstrong, for the report being then pretty current in Paris, he told me thus much at the time. But what he did not tell me, probably because he could not know, is the manner in which it was received; nor could he know, I think, another very striking circumstance, namely, that it was de facto unauthorised, by the Emperor. Two letters were obtained through the same channel, from Lord Wellesley, which were seen and translated by my friend, one of which contained, as he tells me, among others, this sentence “that the F G. never had made any proposal that appeared as rational as this.” The whole tenor contained more than a probability of their being well received. He adds: that when F. thought it […] to declare what he had done, in order to have it approved, and obtain leave to ⟨do?⟩ […] Emperor was enraged, and F’s dismission was resolved on. But when, a few ⟨day⟩s after, L. W. receiving from Paris no further communications to the cordial opening he had made Ld … suspected he had been duped, he took the only course that was left him, in so delicate a situation, and making a merit of what he found he ought to have done at first, he published to the world “the proposition which had been made him by some person authorised by the F Government.[”] Then it was, that the Emperor’s displeasure and passion were at their height, and knew no bounds; and a most formal disgrace with all its concommittants was heaped on the too officious minister. The sincerity of all this is submitted to superior judgment. In this informal, tho, as I mean it, respectful letter, I have mixed opinions with facts nor have I distinguished what was ridiculously absurd. As the opinions, such as they are are those of one who had such opportunities of observing, I judged it might be well to tell all I heard, nor does it become my respect for you, to point out any other distinction. The danger consequent upon designating myself further will be sufficiently obvious to you, to excuse me from an apology for not doing it. I hope soon to be able to convey other information from a smaller distance.
I wish not to omit: that while hearing the report, in question, the Emperor’s atenti⟨on⟩ was arrested upon that part which relates to a separation being produced, betw⟨een⟩ the Northern from the Southern states, he exclaimed “they all admit it is inevitable sooner or later.[”]
Another particular which tho’ of but small importance may nevertheless serve to shew the spirit of some of the Courtiers, is that Talleyrand whose disgrace had not yet been publickly declared, and who was then on some terms with the duke of Otranto, was consulted by him, on the eligibility & practicability of such a plan; and that he greatly encouraged it, and repeated it could not fail of being very agreeable to the Emperor.
From another source; I have good reasons to believe that B. will be in the United states previous to the Election of President. It is not in my power, nor should I have the presumption to point out what he may or may not attempt to traverse it, suffice it to mention: that I have ascertained he has kept up a constant correspondence with some families in Newyork, the Swartout and a few others who express a promise of going all lengths for him, in what he may hereafter undertake.
A B embarked a few months ago, on board the Vigilant which sailed from Amsterdam for Boston. He since landed in England. I am very respectfully, sir, Your most hble and most obed servant.
